Case 19-11026-BFK          Doc 41     Filed 10/01/19 Entered 10/01/19 08:46:20                  Desc Main
                                      Document     Page 1 of 1


                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division

In re:                                           *
                                                          Case No. 19-11026-BFK
CHANTHAVY RATTANA                                *
                                                          Chapter 13
         Debtor                                  *


                                            WITHDRAWAL
         COMES NOW Debtor and respectfully requests the Court withdraw his Objection to Proof of
Claim #8 filed by Rushmore Loan Management Services, and for such other and further relief as is just
and proper.

Respectfully submitted this 1st day of October 2019,

/s/ Jeremy C. Huang
Jeremy C. Huang, VSB #76861
10615 Judicial Dr., Suite 102
Fairfax, VA 22030
(T) 703-755-0214 | (F) 571-285-0065
jhuang@lawfirmvirginia.com


                                     CERTIFICATE OF SERVICE

        This is to certify that on this 1st day of October 2019, I caused the foregoing Withdrawal to be
served via electronic delivery through the Court’s ECF system to the Chapter 13 Trustee and the
following persons:

John J. Chappell, III
Glasser and Glasser, P.L.C.
580 E. Main St., Suite 600
Norfolk, VA 23510
Attorney for the Creditor

/s/ Jeremy C. Huang
